Citation Nr: 0930657	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-22 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for benign 
prostatic hypertrophy, evaluated as noncompensably (zero 
percent) disabling from April 30, 2002.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1965 to 
June 1969 and from June 1972 to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The Veteran's service-connected benign prostatic hypertrophy 
is manifest by a disability equating to no worse than:  a 
weakened urine stream; a wait of several minutes for a urine 
stream to begin; nighttime voiding of once a night; and a 
requirement for long-term drug therapy.


CONCLUSION OF LAW

The criteria for a 10 rating for service-connected benign 
prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.115a, 4.115b (Diagnostic Code 7527) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for a higher 
rating for benign prostatic hypertrophy on appeal has been 
accomplished.  Through an April 2003 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  By a July 2006 notice letter, the 
RO provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in July 2006, which followed the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of a statement of the case, which was done in this 
case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 
38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a 
remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Blanchfield Army Hospital, Jennie Stuart Medical Center, 
Trover Clinic, Foundation Sports Medicine and Rehabilitation, 
and the Bremerton Naval Hospital as treatment providers.  
Available records from those facilities were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in December 2003 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  It 
considers the statements of the Veteran, and provides a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his benign prostatic hypertrophy 
has been more disabling than indicated by the assigned 
noncompensable rating.  He therefore contends that a 
compensable rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

The Veteran's disability is evaluated under Diagnostic Code 
7527 for prostate gland injuries, infections, hypertrophy, 
and postoperative residuals under which, the disability is to 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b (Diagnostic 
Code 7527).  Voiding dysfunction is rated in regard to urine 
leakage, frequency, or obstructed voiding.  As for leakage, a 
60 percent rating is warranted when requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day, a 40 percent rating is 
warranted when requiring the wearing of absorbent materials 
which must be changed two to four times per day, and a 20 
percent rating is warranted when requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  38 C.F.R. § 4.115a.

Regarding urinary tract infection, a 30 percent rating is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, and a 10 percent rating is warranted for long-
term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a.

As noted above, the Veteran's disability could be rated under 
the criteria for urinary frequency or obstructed voiding.  As 
for frequency, a 40 percent rating is warranted for daytime 
voiding interval less than one hour, or, awakening to void 
five or more times per night; a 20 percent rating is 
warranted for daytime voiding interval between one and two 
hours, or, awakening to void three to four times per night; 
and a 10 percent rating is warranted for daytime voiding 
interval between two and three hours, or, awakening to void 
two times per night.  38 C.F.R. § 4.115a.

Finally, the Veteran's disability could be rated under the 
criteria for obstructed voiding, under which, a 30 percent 
rating is warranted for urinary retention requiring 
intermittent or continuous catheterization and a 10 percent 
rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry, markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 
2 to 3 months.  38 C.F.R. § 4.115a.

A review of the Veteran's post-service medical records 
reveals that the Veteran sought treatment for his prostate 
condition at the Jennie Stuart Medical Center, the records of 
which indicate that:  in July 1999, the Veteran complained of 
urinary frequency; in July 2000, the Veteran complained that 
his bladder did not completely empty; and in April 2001, the 
Veteran reported that he had no urinary frequency.  In 
addition, an October 2003 treatment record from the 
Blanchfield Army Hospital indicates that the Veteran has 
prescription medication to manage his prostate condition.

In December 2003, the Veteran underwent a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran had a prescription for doxazosin to manage his 
prostate condition.  At the examination, the Veteran reported 
that has had no urinary tract infections and no urinary 
incontinence and that he does not use absorbent pads.  
However, the Veteran reported a weakened stream, a wait of 
several minutes for the stream to begin, and that he gets up 
once a night to urinate.  At the examination, the Veteran was 
found to have a moderately enlarged prostate.  The examiner 
diagnosed the Veteran with benign prostatic hypertrophy.

Based on the December 2003 VA examination report and the 
Veteran's post-service medical treatment records, a 10 
percent rating is appropriate for the Veteran's service-
connected benign prostatic hypertrophy.  Initially, although 
the Veteran's representative argues in a July 2009 statement 
that the December 2003 VA examination report is overly stale 
for a current assessment of the Veteran's disability, in a 
July 2006 statement, the Veteran concurs with the examiner's 
diagnosis and argues that his ongoing drug therapy should be 
sufficient to warrant a compensable rating.  Here, the 
Veteran's disability is manifest by a weakened urine stream, 
a wait of several minutes for a urine stream to begin, 
nighttime voiding of once a night, and a requirement for what 
appears to be long-term drug therapy.  The Veteran's 
disability does not require him to utilize absorbent 
materials as required for rating under the criteria for 
voiding dysfunction and the Veteran does not awaken to void 
two or more times a night as required for rating under the 
criteria for urinary frequency.  The Veteran does not have a 
post-flow residual of 150 cc. or more, a diminished peak flow 
rate of less than 10 cc./second, recurrent urinary tract 
infections, or stricture disease as required for rating under 
the criteria for obstructed voiding.  Finally, the Veteran's 
disability is not manifest by stone formation or renal 
dysfunction as required under other genitourinary system 
Diagnostic Codes.  However, the Veteran continues long-term 
drug therapy consistent with the criteria for a 10 percent 
rating under urinary tract infection.  Although he does not 
appear to experience urinary tract infections per se, 
hypertrophy of the prostate is to be rated "as" voiding 
dysfunction or urinary tract infection.  Diagnostic Code 
7527.  The use of the word "as" in the rating criteria 
suggests that the application of Diagnostic Code 7527 is akin 
to rating by analogy under 38 C.F.R. § 4.20, which allows for 
rating unlisted conditions under closely related disease 
processes even though the disease processes differ.  With 
such a construction, and because continued treatment with a 
drug is required to control the Veteran's prostate 
hypertrophy, a 10 percent rating is warranted.  

A rating higher than 10 percent is not warranted because the 
Veteran has not been hospitalized and has not required 
drainage as required for a 30 percent rating under the 
criteria.  Moreover, he has not met the criteria for a higher 
rating under any of the provisions related to voiding 
dysfunction, as noted above.  Therefore, a 10 percent rating 
for benign prostatic hypertrophy is appropriate and a higher 
rating is not warranted.  See 38 C.F.R. § 4.115b (Diagnostic 
Code 7527).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's benign prostatic 
hypertrophy has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

While the Board does not doubt the sincerity of the Veteran's 
belief that his benign prostatic hypertrophy warrants a 
higher rating than assigned, as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
assertions regarding symptoms and arrived at medical findings 
and conclusions on which the claim may be judged.  The Board 
relies on the examiner's evaluations because of his 
expertise.

For all the foregoing reasons, the Board finds that a 10 
percent rating for benign prostatic hypertrophy is warranted 
and a rating higher than 10 percent must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 10 
percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

A 10 percent rating for benign prostatic hypertrophy is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

Included in the Veteran's July 2006 formal appeal for an 
increased rating for benign prostatic hypertrophy is a 
statement from the Veteran that expresses his disagreement 
with a denial of service connection for gastroesophageal 
reflux disease-an issue that was addressed in a rating 
decision earlier that same month.  The Board finds that the 
statement constitutes a notice of disagreement with the 
denial of service connection.  A statement of the case (SOC) 
is required when a claimant protests an adverse 
determination.  38 C.F.R. § 19.26 (2008).  To date, however, 
no SOC as to the issue of service connection for 
gastroesophageal reflux disease has been furnished.  
Therefore, the issuance of an SOC is required regarding the 
denied benefits and the Board must remand that issue for such 
an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2008) 
regarding the issue of service connection 
for gastroesophageal reflux disease, 
unless the matter is resolved by granting 
the full benefit sought, or by the 
Veteran's withdrawal of the notice of 
disagreement.  If, and only if, the 
appellant files a timely substantive 
appeal should the issue be returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


